Citation Nr: 0919071	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly pension (SMP)

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which entitlement to TDIU and SMP was 
denied, and in which and increased evaluation for PTSD was 
denied.


FINDINGS OF FACT

1.  The Veteran submitted a substantive appeal in April 2007 
indicating that he wished to appeal all the issues listed on 
the January statement of the case, which addressed the issue 
of entitlement to SMP.

2.  In a written statement dated in May 2009 and prior to the 
Board entering a decision, the Veteran withdrew his claim for 
SMP.

3.  The service connected PTSD is productive of total 
occupational and social impairment.

4. The grant of a 100 percent evaluation for the service-
connected PTSD renders moot the claim for entitlement to 
TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning 
entitlement to SMP have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The schedular criteria for the assignment of a disability 
evaluation of 100 percent for PTSD have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9411 (2008).

3. The issue of entitlement to TDIU is moot. 38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

In April 2007, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed on the 
January 2007 statement of the case, which addressed the issue 
of entitlement to SMP. This perfected his appeal as to this 
issue.

In a written statement dated in May 2009 and prior to the 
Board entering a decision, the Veteran withdrew his claim for 
entitlement to SMP.

A substantive appeal may be withdrawn by the Veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal as to this issue there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review the issue of entitlement to SMP.

II.  Increased Evaluation

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for PTSD was granted in an August 1998 
rating decision and assigned a 50 percent evaluation, 
effective in February 1998.  This evaluation has been 
confirmed and continued to the present.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411. Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (depressed man avoids friends, neglects family, and 
is unable to work).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The evidence of record reflects that the overall disability 
picture presented most closely approximates the criteria for 
the assignment of a 100 percent disability.

VA examinations conducted in August 2001, February 2002, and 
October 2004 by the same examiner provide a baseline picture 
of the Veteran's psychiatric disability.  These examinations 
show the Veteran obtained a GED and two years of community 
college.  He was employed for 20 years in construction with 
his father, who died in 1995, and he has been unemployed 
since 1996 due to health problems arising from multiple 
sclerosis.  He married three times, the last two times to the 
same woman, and had three children and nine grandchildren.  
He received support from his daughter and mother, and lived 
alone until 2004 when he moved in with his mother.  He spent 
most of his day watching television, and remained isolated 
from strangers and family.

In 2001, he reported symptoms of nightmares occurring one to 
two times per week, inability to sleep going nights without 
sleep and averaging two to three hours on nights he did 
sleep, flashbacks after which he wanted his gun, intrusive 
thoughts occurring one to two times per week, exaggerated 
startle response, hypervigilance, periods of depression, 
chronic sad mood, irritability, poor concentration, lethargy, 
and anhedonia.  He reported avoiding television shows about 
Vietnam, other than John Wayne movies.  He reported 
distancing himself from others except his immediately family, 
and that he avoids crowds because he feels threatened.  He 
reported occasional suicidal ideation and that his guns were 
taken away from him partly due to fear he would hurt himself 
but also because of the possibility he would harm others.  He 
described auditory and visual hallucinations in which he 
talks to people he killed in Vietnam and they talk back to 
him.  He would reach for his gun, he stated, but would 
realize it was his imagination.  He also described hearing a 
gun clicking and the voice of Jesus.  In 2002, the Veteran 
reported increased frequency of nightmares and flashbacks, 
but stated he was sleeping better on medication.  He reported 
increased psychotic symptoms, including hearing voices saying 
they will kill him and seeing Viet Cong and wanting to shoot 
them.  He stated he felt people heard his thoughts and 
watched when he was in public, making fun of him, imitating 
him, and having negative thoughts about him.  He reported no 
close relatives other than his mother and sister.  In 2004, 
he reported reduced frequency of nightmares, flashbacks and 
intrusive thoughts.  He felt his anxiety had improved, and 
stated he no longer felt excessively depressed.  He did not 
report crying spells, suicidal ideation, irritability, or 
that he believed people were out t hurt him specifically.  
Rather, he reported he tended to enjoy things in life.  
However, he reported continued difficulty sleeping three to 
four nights per week, continued distance from others-noting 
he was very isolated and detached but for his daughter, 
mother and other family, and continued audio and visual 
hallucinations.  

The examiner observed in 2001, 2002, and 2004 that the 
Veteran presented as casually and neatly dressed, cooperative 
and attentive, and that he exhibited cognitive impairment and 
difficulty with memory in all examinations.  In 2001 and 
2002, the Veteran was found to exhibit referential and 
paranoid ideation.  Mood was sad and affect blunted.  His 
speech was slurred and difficult to understand in 2001, and 
he was oriented to all but day of week.  In 2002, his speech 
was slow and his thoughts were rambling, circumstantial and 
with irrelevant responses and discussion of unrelated issues; 
he was oriented to month, year, and place; he was 
uncomfortable and ill at ease, reluctant to be around people; 
and evidenced a very negative outlook of his future.  It is 
noted that one of the Veteran's prescribed medications was 
doubled in dose.  In 2004, the examiner observed the Veteran 
to be less depressed and less psychotic but still a bit 
anxious..  He spoke rapidly and was hard to understand.  Mood 
and affect were labile, and he laughed at times.  He was 
oriented times four and exhibited no overt thought disorder.  
His medications were again changed.

The examiner diagnosed PTSD, chronic, and dysthymia in 2001 
with dementia secondary to MS and assigned a GAF score of 40.  
In 2002, the examiner diagnosed major depressive disorder, 
severe, with psychotic symptoms and dementia secondary to MS 
with possible psychotic symptoms, in addition to PTSD, and 
assigned a GAF score of 35.  In 2004, the examiner diagnosed 
PTSD, major depressive disorder, recurrent severe, in early 
remission, and dementia secondary to MS, and assigned a GAF 
of 45.  Throughout, the examiner found the Veteran to be 
severely impaired in all spheres and opined that the 
impairment was due to both his psychiatric disability and MS, 
with MS being the more prominent in terms of impaired ability 
to work but the PTSD being the more prominent in terms of 
social and recreational impairment due to such symptoms his 
isolation, fear and distrust of others, and paranoia.  In 
2002, the examiner commented that it was difficult to know 
where the psychosis was coming from.  The PTSD symptoms had 
not worsened per se, but the Veteran was more disordered at 
that time in terms of his thinking with his thought disorder 
and hallucinations.  In 2004, the examiner noted that 
although the Veteran's depressive symptoms had lessened, he 
still had a tendency to become depressed and continued to 
exhibit difficulty interacting with others and remained 
isolative.  The examiner opined further that the Veteran's 
psychiatric illness-particularly his PTSD and depressive 
disorder-was the result of his Vietnam experiences, as he 
had no such symptoms prior to his servcie.  The MS, the 
examiner opined directly in 2002, was unrelated and developed 
later.

In May 2005, the Veteran underwent VA examination by an 
examiner who examined him in 1998.  The report shows yet a 
different medication regimen and reflects that the Veteran 
remained very limited in his social activities.  His social 
network continued to consist mainly of his mother, with whom 
he still lived and to whom he provided limited help, and his 
daughter.  The Veteran reported continued nightmares and 
flashbacks that the examiner observed were the more dramatic 
problem.  The Veteran reported continuing avoidance, high 
startle response, strong hypervigilance, distrust of 
everyone, and depression.  He reported no suicidal ideations 
but stated he felt best when sleeping.  The examiner observed 
the Veteran to have demonstrated little improvement since 
1998, with little improvement in depression that appeared 
stabilized on medication.   However, the overall picture 
appeared to be one of general decline.  He experienced fewer 
nightmares but other symptoms had increased.  Flashbacks, 
thought intrusions, and hypervigilance had reached a level of 
paranoia.  In contrast, the examiner observed that while the 
Veteran was suffering from the severe and chronic 
neurological disorder of MS, his mental status functions 
appeared to be generally the same as in 2004.  The examiner 
diagnosed PTSD, severe and chronic, and dysthymic disorder, 
moderate, and assigned a GAF of 44.

In November 2007, the Veteran underwent VA examination by the 
examiner who conducted the 2001, 2002, and 2004 examinations.  
The report shows that the Veteran was at this time living 
alone but unable to manage his own finances.  His daughter 
had power of attorney and was his custodian for financial 
matters.  The Veteran reported no change in his PTSD symptoms 
and expressed less fearfulness of people and crowds.  
However, the examiner noted that the Veteran remained 
isolated, without other friends or contacts than his daughter 
and her husband, and that he had not obtained other interests 
or hobbies.  He reported continued visual and auditory 
hallucinations, but occurring with less frequency.  He did 
not report suicidal ideation.  The examiner observed the 
Veteran to present as neatly but somewhat inappropriately 
dressed, as he was wearing shorts on a cold day.  He was 
attentive and cooperative, and oriented to month and year but 
not the date.  Mood was anxious and affect blunted.  His 
responses were occasionally irrelevant, but there was no 
overt thought disorder.  Memory and concentration were 
observed to have worsened but depression, improved.  The 
examiner diagnosed PTSD, chronic, depressive disorder not 
otherwise specified, possibly in remission, and dementia, 
secondary to MS or other etiologies (including Parkinson's or 
Alzheimer's), and assigned a GAF of 45.  The examiner 
continued to find the Veteran severely impaired in all 
spheres due to isolation, withdrawal, inability to function 
on his own, and inability to take care of his own finances.  
Most of this impairment, the examiner opined, was due to he 
MS.  However, the examiner further observed that the PTSD, in 
his difficulty with relationships, was impairing the 
Veteran's functioning prior to the MS, which overwhelmed the 
Veteran's functioning.

VA and private treatment records show treatment for such 
symptoms as anxiety, depression, psychoses, intrusive 
memories, nightmares, flashbacks, suspiciousness, 
hypervigilance, memory loss, anger, poor coping skills, and 
suicidal and homicidal ideation with GAF scores reported at 
55 in 2001, 50 in 2003, 60 in 2004, 35-40 in 2005, 40 in 
2006, and 21-60 in 2008.  In pertinent part, VA hospital 
records show the Veteran was hospitalized in May 2008 with 
homicidal ideation and a plan to harm another person.  His 
GAF was assessed at 21 at intake and at 35 shortly after.  He 
was discharged a few days later with a GAF of 50-60, and in 
September 2008, he was assessed at 59.  Notwithstanding, he 
continues to require psychotropic medications and PTSD 
remains his primary psychiatric diagnosis, with rule out 
dementia due to MS.  

The disability picture portrayed in VA examinations, VA and 
non-VA treatment records more closely approximates that of 
total occupational and social impairment.  Recognizing the 
higher GAF scores reflected in the most recent VA treatment 
records, the Board nonetheless is not persuaded that such 
demonstrates sustained improvement-particularly as it 
followed hospitalization for homicidal ideation with plan and 
a GAF of 21. The Board also recognizes that the Veteran is 
also diagnosed with dementia due to MS, which is not servcie 
connected.  Importantly, impaired cognition has been 
consistently attributed only to to the diagnosed MS and 
resulting dementia.  Notwithstanding, examination reports 
dated from 2001 through 2007 consistently characterized the 
Veteran's impairment from PTSD symptoms, including social 
isolation, paranoia, and psychosis, to be severe.  Moreover, 
while these reports have been somewhat mixed, overall, in 
opinion as to the etiology of the manifested depression and, 
on one occasion to have attributed possible psychotic 
symptoms to dementia, at no time did any examiner 
differentiate those symptoms due to the service-connected 
psychiatric disability from those due to the nonservice-
connected psychiatric disorder in any way that would allow 
the Board to constructively quantify them.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).

The service connected PTSD warrants a 100 percent evaluation.  

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence supports the grant of a 100 
percent evaluation from April 15, 2003, the date of receipt 
of documents from the Veteran's congressman, which are 
accepted as a claim for increase and for entitlement to TDIU. 

III.  TDIU

The Board is granting a 100 percent evaluation for PTSD 
effective April 15, 2003, which renders the claim for TDIU 
moot. See Green v. West, 11 Vet. App. 472 (1998) (citing 
Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994) (a claim for 
TDIU presupposes that the rating for the condition is less 
than 100 percent); VAOGCPrec. Op. No. 6-99, 64 Fed. Reg. 
52375 (1999) (a claim for TDIU may not be considered when a 
schedular 100-percent rating is already in effect).

Having resolved the Veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to 
entitlement to TIDU. 38 C.F.R. § 3.4.

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, U.S. Code, are subject to a decision by the Secretary 
shall be subject to one review on appeal to the Secretary. 
Final decisions on such appeals shall be made by the Board. 
Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation. 38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105.




ORDER

The claim for entitlement to SMC is dismissed.

A 100 percent evaluation for PTSD is granted, effective April 
15, 2003.

The claim for entitlement to TDIU is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


